RESOLUCIÓN
Desde el pasado martes 16 del corriente se emitió para Puerto Rico un aviso de huracán. En vista de ello, este Tribunal decretó la suspensión de los trabajos ordinarios de la Rama Judicial los días 16 y 17 de noviembre. Como consecuencia del paso de dicho huracán a pocas millas de las costas sur y suroeste de Puerto Rico, algunas de nues-tras vías públicas han resultado intransitables y se ha in-terrumpido el servicio eléctrico en ciertas áreas. También han ocurrido derrumbes e inundaciones en diversos luga-res de la Isla. Tales circunstancias han interrumpido la *753labor de muchos abogados. También se ha hecho difícil el acceso a algunos de los edificios que albergan nuestros tribunales.
Como resultado de lo anteriormente expuesto, y al am-paro de nuestra facultad de reglamentar los procesos judi-ciales en situaciones de emergencia como la presente, se extenderán hasta el lunes 22 de noviembre de 1999 los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos judiciales que, de otro modo, hu-biesen vencido los días 16, 17 y 18 de noviembre de 1999.
Al computar los términos dispuestos en las distintas le-yes y reglas aplicables a los procedimientos y trámites ju-diciales, se aplicará lo dispuesto por el Art. 388 del Código Político de 1902 (1 L.P.R.A. see. 72), teniendo los mencio-nados días el mismo efecto que los días feriados.

Se ordena la inmediata difusión de esta resolución y, además, su publicación por la Oficina de la Compiladora y Publicista de Jurisprudencia, la Oficina de Administración de los Tribunales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Fuster Berlingeri y Corrada Del Río no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo